If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 18, 2019
                Plaintiff-Appellee,

v                                                                    No. 343629
                                                                     Muskegon Circuit Court
RICHARD ALLEN MINOR,                                                 LC No. 13-063397-FH

                Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and REDFORD, JJ.

PER CURIAM.

        Defendant, Richard Allen Minor, appeals as of right the trial court’s order denying
resentencing following a Crosby1 remand. A jury convicted defendant of third-degree criminal
sexual conduct (CSC-III) against his daughter under either MCL 750.520d(1)(b) or MCL
750.520d(1)(d).2 The trial court sentenced defendant within the applicable sentencing guidelines
range to 19 to 37 years’ imprisonment. We affirm.

                                       I. BACKGROUND

       Previously, a panel of this Court granted defendant’s delayed application for leave to
appeal and ordered a Crosby remand for the trial court to consider the appropriateness of
resentencing. People v Minor, unpublished per curiam opinion of the Court of Appeals, issued
March 15, 2016 (Docket No. 324693), p 10. However, the panel affirmed defendant’s
underlying conviction. Id. at 15. On remand, the trial court ruled that it would not have imposed
a materially different sentence, but for the constitutional error. Therefore, the trial court denied


1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).
2
  A panel of this Court previously recognized that the jury’s verdict did not specify the particular
theory under which it convicted defendant, whether for violation of MCL 750.520d(1)(b) or (d).
See People v Minor, unpublished per curiam opinion of the Court of Appeals, issued March 15,
2016 (Docket No. 324693), pp 3, 10.



                                                -1-
defendant’s motion for resentencing. Defendant appeals his sentence again on the ground that he
should have been resentenced to a lesser minimum sentence and alternatively argues that his
counsel provided him ineffective assistance. We disagree with both claims of error.

                                  II. STANDARD OF REVIEW

        We review for an abuse of discretion the reasonableness of the sentence imposed by the
trial court. People v Steanhouse, 500 Mich. 453, 471; 902 NW2d 327 (2017). A trial court
abuses its discretion when it chooses an outcome falling outside the range of principled
outcomes. People v Babcock, 469 Mich. 247, 269; 666 NW2d 231 (2003). The “principle of
proportionality” set forth in People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990), “requires
sentences imposed by the trial court to be proportionate to the seriousness of the circumstances
surrounding the offense and the offender.” Steanhouse, 500 Mich. at 459-460 (quotation marks
omitted). “[T]he key test is whether the sentence is proportionate to the seriousness of the
matter, not whether it departs from or adheres to the guidelines’ recommended range.” Id. at 475
(quotation marks and citation omitted). However, the guidelines “remain a highly relevant
consideration in a trial court’s exercise of sentencing discretion.” People v Lockridge, 498 Mich.
358, 391; 870 NW2d 502 (2015). “Under the sentencing guidelines, the circuit court’s factual
determinations are reviewed for clear error and must be supported by a preponderance of the
evidence.” People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013). “Whether the facts, as
found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of
the facts to the law, is a question of statutory interpretation, which an appellate court reviews de
novo.” Id.

        “The denial of effective assistance of counsel is a mixed question of fact and
constitutional law, which are reviewed, respectively, for clear error and de novo.” People v
Brown, 279 Mich. App. 116, 140; 755 NW2d 664 (2008). Because defendant has not moved for
an evidentiary hearing in this case, this Court reviews defendant’s claims of ineffective
assistance of counsel for mistakes apparent on the record. People v Mack, 265 Mich. App. 122,
125; 695 NW2d 342 (2005).

                                         III. ANALYSIS

        Defendant argues that the trial court imposed an unreasonable sentence because: (1) it
relied on impermissible judicial fact-finding to assess points under the sentencing guidelines for
determination of his minimum sentence; and (2) the trial court failed to tailor the sentence to
defendant and take into account significant mitigating factors. Defendant alternatively argues
that defense counsel provided ineffective assistance by failing to file a sentencing memorandum.
Defendant’s claims of error lack merit.

      Under MCL 769.34(10), we are required to affirm a defendant’s sentence when a
minimum sentence is within the appropriate guideline sentence range. People v Jackson, 320
Mich. App. 514, 527; 907 NW2d 865 (2017). A sentence within the sentencing guidelines
minimum range is presumptively proportionate. Id. (citations omitted.) Lockridge did not




                                                -2-
disturb this statute’s applicability.3 See People v Schrauben, 314 Mich. App. 181, 196 n 1; 886
NW2d 173 (2016) (stating that “Lockridge did not alter or diminish MCL 769.34(10) . . . .”).

        In this case, the trial court originally calculated defendant’s minimum sentence range
under the sentencing guidelines at 84 months to 280 months by including points assessed for
Offense Variables (OV) 4, 8, and 10 based upon judicial fact-finding. Had the trial court not
assessed points for those OVs, defendant’s minimum sentence range would have been 72 to 240
months. Defendant’s 19 year minimum sentence equals 228 months. Defendant’s sentence falls
within the sentencing guidelines minimum range regardless whether OVs 4, 8, and 10 were
scored. Therefore, he cannot establish that his minimum sentence falls outside the appropriate
sentencing guidelines range. We must affirm defendant’s sentence unless he can establish an
error in scoring or that the trial court relied on inaccurate information. Schrauben, 314 Mich
App at 196.

        Defendant contends that the trial court inappropriately relied on judicial fact-finding,
which he asserts is intrinsically equivalent to relying on materially untrue assumptions. In
People v Biddles, 316 Mich. App. 148, 159; 896 NW2d 461 (2016), however, this Court explained
that “judicial fact-finding is proper, as long as the guidelines are advisory only.” Contrary to
defendant’s contention, the

       constitutional evil addressed by the Lockridge Court was not judicial fact-finding
       in and of itself, it was judicial fact-finding in conjunction with required
       application of those found facts for purposes of increasing a mandatory minimum
       sentence range. Lockridge remedied this constitutional violation by making the
       guidelines advisory, not by eliminating judicial fact-finding. [Id. at 158.]

                                            * * *

              That judicial fact-finding remains part of the process of calculating the
       guidelines is evidenced by the Lockridge Court’s observation that its “holding
       today does nothing to undercut the requirement that the highest number of points
       possible must be assessed for all OVs, whether using judge-found facts or not.”
       [Lockridge, 498 Mich] at 392 n 28, 870 NW2d 502 (second emphasis added).
       This quote from Lockridge is consistent and reconcilable with the full Lockridge
       opinion; judicial fact-finding is proper, as long as the guidelines are advisory
       only. [Biddles, 316 Mich. App. at 159.]


3
  The Michigan Supreme Court has scheduled oral argument and briefing on the continued
validity of MCL 769.34(10) after Lockridge. See People v Ames, 501 Mich. 1026 (2018).
However, we must apply existing precedent until overruled. MCR 7.215(C)(2). See also In re
Certified Question from the United States Court for the Eastern Dist of Mich, 490 Mich. 922, 924
(2003) (YOUNG, J., concurring) (noting that the Michigan Court of Appeals is obligated to apply
caselaw until the Michigan Supreme Court overrules it). Defendant asserts in conclusory fashion
that MCL 769.34(10) did not survive Lockridge. However, defendant offers no argument to
support his assertion.


                                              -3-
       When calculating the sentencing guidelines range, a trial court may consider all record
evidence, including the contents of a PSIR, plea admissions, and sworn testimony. People v
Johnson, 298 Mich. App. 128, 131; 826 NW2d 170 (2012). A PSIR “is presumed to be accurate
and may be relied on by the trial court unless effectively challenged by the defendant.” People v
Callon, 256 Mich. App. 312, 334; 662 NW2d 501 (2003).

        In this case, defendant offers no evidence that establishes that the facts used to calculate
his OVs were inaccurate. Instead, he asserts that, without judicial fact-finding, his minimum
sentence range would have been 72 to 240 months and that the trial court should have imposed a
lower minimum sentence within that range despite conceding that his 19 years (228 months)
minimum sentence actually falls within the guidelines range regardless of the points assessed for
OVs 4, 8, and 10. He argues, without supporting authority, that he is entitled to a minimum
sentence at the lower end of the applicable advisory guidelines range. We find no merit to his
argument because his sentence within the advisory guidelines range is presumptively
proportionate, and he has failed to overcome that presumption. The trial court did not abuse its
discretion by imposing a minimum sentence within the guidelines range.

        Defendant also argues that the trial court misinterpreted his PSIR, gave too much weight
to his prior convictions when assessing points respecting his Prior Record Variables (PRV), and
ignored the mitigating circumstances of defendant’s difficult childhood. Defendant, however,
offers no evidence that the trial court relied on materially untrue information. The record reflects
that the trial court specifically noted at his sentencing defendant’s difficult challenges during his
youth. We also find no evidence in the record that the trial court accorded undue weight to
dismissed or juvenile convictions when assessing PRVs. Rather, the record reflects that the trial
court appropriately considered and weighed defendant’s prior CSC conviction, testimony that he
threatened the victim, and the fact that defendant committed the instant offense while on parole
for his prior CSC conviction. In People v Schaafsma, 267 Mich. App. 184, 185-186; 704 NW2d
115 (2005), this Court opined that a trial court may properly consider a defendant’s verified
probation violation and impose an upward departure from the sentencing guidelines because such
a defendant’s conduct represents “an affront to the court and an indication of an offender’s
callous attitude toward correction and toward the trust the court has granted the probationer.”
The record in this case reflects that the trial court did not impose an upward departure sentence.
It sentenced defendant to a minimum sentence that fell within the minimum sentencing
guidelines range. Because defendant has failed to establish any scoring error that resulted in a
sentence outside the minimum sentence range under the guidelines, we affirm his sentence.
MCL 769.34(10); Schrauben, 314 Mich. App. at 196.

       Defendant alternatively argues that his counsel provided him ineffective assistance of
counsel by failing to file a sentencing memorandum. This argument also fails.

       To prevail on a claim of ineffective assistance of counsel, a defendant bears a
       heavy burden to establish that (1) counsel’s performance was deficient, meaning
       that it fell below an objective standard of reasonableness, and (2) but for counsel’s
       error, there is a reasonable probability that the outcome of the defendant’s trial
       would have been different. [People v Pennington, 323 Mich. App. 452, 460; 917
       NW2d 720 (2018) (quotation marks and citation omitted).]


                                                -4-
        Defendant fails to explain how not filing a sentencing memorandum constitutes conduct
by his counsel that fell below an objective standard of reasonableness. We are unaware of any
law that imposes a duty upon defense counsel to file a sentencing memorandum. Review of the
record in this case shows that, at his sentencing, defense counsel argued for corrections to the
PSIR that defendant deemed necessary. Further, defense counsel advocated for a lower sentence.
Defense counsel’s performance did not fall below an objective standard of reasonableness. We
find no mistakes apparent on the record.

        Defendant has failed to establish that the trial court erred by not resentencing him.
Defendant’s sentence fell within the minimum range under the advisory sentencing guidelines
and nothing in the record supports finding that the trial court imposed an unreasonable sentence
requiring resentencing. Therefore, the trial court did not err by declining to resentence
defendant.

       Affirmed.

                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Karen M. Fort Hood
                                                           /s/ James Robert Redford




                                              -5-